CaSe 8-18-78630-|&8 DOC 1-3 Filed 12/31/18 Entel’ed 12/31/18 12234:51

Fill in this information to identify your case:

Debtor LCVi“ Mauricio Artola Canalcs
Firsl Name Middle Name Last Name

 

Debtor 2
(Spouse if t'i|il'lg) First Name Midd|e Name Les'. Name

 

Eastem msm.ct 01Ncw York
tstaie)

United States Bankmptcy Coun for the:

 

C b
u?i§o'l`i§" er El check if this is an
amended H|ing

 

 

Officia| Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12i15

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. |f more space is needed. copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired ieases?
)Cl No. Check this box and tile this form with the court with your other schedules ¥ou have nothing else to report on this form.
Cl Yes. Fill in all of the information below even if the contracts or leases are listed on Scheo‘u!e A/B.' Property (Offccial Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease ls for (for

examplel rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases

_ Person or company with whom you have the contractor lease ` . State what the contract or lease is for

 

Name

 

Number Streei

 

City State Z|P Code

 

 

Name

 

Number Streel

 

Cily State Z|P Code
2.3i

_ l

 

 

Name

 

Number Streel

 

 

 

 

 

 

 

i_ City Slate Z|P Code _
| 1

i2-4l

____ Name

' Number Street

l City Stale Z|P Code

’2.Sl

l,,,l

l Name

 

Number Street

 

. City State ZlP Code

Ofticiel Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 ot__

